GUY, J.
The evidence shows that the indorsement by defendant of the note in suit, about a week after its delivery to and acceptance by the payee, was an accommodation indorsement for the benefit of the payee, to establish the credit of the payee, for .the purposes of discount. No consideration passed, as between the payee and the indorser, for such indorsement, and the indorser cannot, under such circumstances, be held liable to the payee therefor. Haddock v. Haddock, 192 N. Y. 499, 85 N. E. 682, 19 L. R. A. (N. S.) 136; Kohn v. Consolidated Butter & Egg Co., 30 Misc. Rep. 725, 63 N. Y. Supp. 265.
The judgment must therefore be reversed, and the complaint dismissed, with costs. All concur.